Citation Nr: 0948396	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-16 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a right leg stab wound currently 
evaluated as 10 percent disabling effective January 4, 1989.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1978 to March 
1984 and from August 1984 to December 1986.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the Veteran's claim for an 
increased disability rating for service connected residuals 
of a right leg stab wound, currently evaluated as 10 percent 
disabling effective January 4, 1989.  The Veteran disagreed 
and perfected an appeal.

In a February 2008 decision, the Board remanded the Veteran's 
claim for further evidentiary and procedural development.


FINDINGS OF FACT

1.  In the February 2008 remand, the Board reviewed the 
record and determined that an April 2005 VA medical 
examination report did not reveal that the examining 
physician reviewed the Veteran's VA claims folder and that 
there remained medical questions regarding the cause of the 
Veteran's pain; no report of any inhibition of range of 
motion caused by the residuals of the stab wound; and no 
report regarding any vascular problems caused by the 
residuals of the stab wound.  

2.  In accordance with the February 2008 Board remand, VBA 
notified the Veteran in an August 2008 letter sent to his 
last known address that informed him that an medical 
examination was being scheduled, and informed of the 
consequences of failing to appear at the scheduled 
examination.

3.  The Veteran failed, without good cause or adequate 
reason, to report for the VA medical examination in November 
2008, which was scheduled to evaluate his service-connected 
residuals of a right leg stab wound.  


CONCLUSION OF LAW

The claim of entitlement to an increased disability rating 
for service-connected residuals of a right leg stab wound is 
denied based on the Veteran's failure to report for a 
scheduled VA examination. 38 C.F.R. § 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his service-connected 
right leg stab wound residuals have increased in degree and 
scope, and manifest symptoms which support an increased 
disability rating.  The Board will first address preliminary 
matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to provide the Veteran 
with legally required notice and to obtain treatment records 
from the Milwaukee VA Medical Center (VAMC) dated August 1, 
2005, to the present.  In addition, VBA was ordered to 
schedule the Veteran for a medical examination of his lower 
right leg to assess the current condition and specifically 
address rating criteria.  VBA was also ordered to provide the 
Veteran with notice that if he failed to appear at the 
examination without good cause, it could adversely affect his 
claim.  

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
Board finds that VBA substantially complied with the remand 
by providing the Veteran with notice required by statute in a 
letter dated February 2008; obtaining treatment records from 
VAMC Milwaukee from August 2005 through 2008; and, providing 
the Veteran with an August 2008 letter which explained the 
consequences of failing to appear for the medical 
examination.

Duties to notify and assist

Preliminarily, the Board notes that because this increased 
rating claim is being denied as a matter of law, the Veterans 
Claims Assistance Act of 2000 (VCAA) is inapplicable.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) [the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter].  However, the Board also finds that VA has complied 
with the required notice and assistance provisions.

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Here, the Veteran was provided a letter dated February 2008 
which informed him of the evidence needed to substantiate his 
claim, and informed him that VA would make reasonable efforts 
to help him obtain evidence necessary to support his claim, 
including requests for any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  
In addition, the Veteran was informed that a medical 
examination would be provided to assist his claim.  Further, 
the Board notes that the Veteran was informed of how VA 
determines a disability rating and an effective date in 
accordance with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the Board observes that the 
Veteran's service treatment records, portions of his 
personnel record and all pertinent VA records are now of 
record.  VA has further assisted the Veteran throughout the 
course of this appeal by providing him with statements of the 
case which informed him of the laws and regulations relevant 
to his claim.  Finally, as is more thoroughly discussed 
below, VA offered to provide the Veteran with a medical 
examination regarding his claim.

Relevant Law and Regulations

The pertinent provisions of 38 C.F.R. § 3.159 (2009) 
regarding VA's duty to provide a medical examination or 
obtain medical opinions provides as follows:

In a claim for disability compensation, VA will 
provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide 
the claim.  A medical examination or medical 
opinion is necessary if the information and 
evidence of record does not contain sufficient 
competent medical evidence to decide the claim. 38 
C.F.R. § 3.159(c)(4).

Additionally, 38 C.F.R. § 3.326 (2009) provides:

(a)  Where there is a claim for disability 
compensation or pension but medical evidence 
accompanying the claim is not adequate for rating 
purposes, a Department of Veterans Affairs 
examination will be authorized.  This paragraph 
applies to original and reopened claims as well as 
claims for increase submitted by a veteran, 
surviving spouse, parent, or child.  Individuals 
for whom an examination has been scheduled are 
required to report for the examination.

(b)  Provided that it is otherwise adequate for 
rating purposes, any hospital report, or any 
examination report, from any government or private 
institution may be accepted for rating a claim 
without further examination.  However, monetary 
benefits to a former prisoner of war will not be 
denied unless the claimant has been offered a 
complete physical examination conducted at a 
Department of Veterans Affairs hospital or 
outpatient clinic.

(c)  Provided that it is otherwise adequate for 
rating purposes, a statement from a private 
physician may be accepted for rating a claim 
without further examination.

The consequences of failing to report for a VA examination 
are outlined in 38 C.F.R. § 3.655.  This section provides:

(a)  General. When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, action shall be taken in accordance 
with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family 
member, etc. For purposes of this section, the 
terms "examination" and "reexamination" include 
periods of hospital observation when required by 
VA.

(b)  Original or reopened claim, or claim for 
increase. When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record. When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim 
for increase, the claim shall be denied.

Analysis

Need for further examination

In the February 2008 remand, the Board reviewed the medical 
evidence and an April 2005 VA medical examination report and 
determined that further medical examination was required to 
answer questions regarding the cause of the Veteran's pain; 
to determine whether the Veteran's relevant range of motion 
were limited by the residuals of the stab wound; and to 
determine whether there were vascular problems caused by the 
residuals of the stab wound which contributed to the 
Veteran's overall disability picture.  In addition, the Board 
determined that it was not apparent that the April 2005 VA 
examiner had reviewed the Veteran's VA claims folder before 
the examination took place.  Based on these determinations, 
the Board remanded the case for further development, to 
specifically include further medical examination.

The 2005 examination was inadequate

Specifically, the Board determined that further medical 
examination was required because the VA examiner did not 
include an indication that he had reviewed the Veteran's VA 
claims folder, nor did the medical evidence address the 
complaints of chronic pain attributed to the stab wound 
residuals or to other conditions, such as vascular conditions 
which the Veteran reported health care providers had informed 
him were likely related to his service-connected condition.  
The Board notes that the conduct of a thorough and 
contemporaneous medical examination means one which takes 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one."  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) and Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In addition, the Court has held that once VA 
undertakes the effort to provide an examination, it must 
provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 
202 (2007).  In this case, the April 2005 examination failed 
to answer relevant questions pertaining to the nature and 
extent of the Veteran's service-connected right leg stab 
wound disability.

Thus, the 2005 examination was inadequate for several 
reasons.  As a result, the Board continues to find that it 
provides an inadequate basis for a proper and fair decision.

The Veteran was adequately notified

The record is clear that the Veteran was given adequate 
notice of the need for the examination and the consequences 
of failing to appear for the examination.  The record 
indicates that he was sent an August 2008 notice of the fact 
that he was to be scheduled for a medical examination and 
that if he couldn't keep the examination appointment, he must 
contact the medical facility as soon as he could.  Moreover, 
he was informed that if he did not appear at the examination 
without good cause, the claim would be rated on the evidence 
of record and could be denied.  

The record reveals that on September 24, 2008, the Veteran 
was scheduled for examination on November 25, 2008.  VA 
Medical Center records indicate simply that the Veteran 
failed to show.  Neither the Veteran nor his representative 
has provided an explanation for the failure to appear at the 
examination.

Discussion

As is stated above in the law and regulations section, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When, as in 
this case, the examination was scheduled in conjunction with 
any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.  Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2009); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

Additionally, as is noted above, the Court has held that VA's 
duty to assist a veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  Thus, the law is clear.  

In this case, the facts are also clear.  The existing medical 
evidence was insufficient for a proper and informed decision.  
The Veteran was informed of the need for the new examination 
by the Board's decision, informed of the times and dates for 
the examination, and was informed of the consequences of 
failure to appear for his examination.  The record does not 
contain evidence of "good cause" justifying the Veteran's 
failure to appear at the examination.  Applying the law to 
these facts, the Board finds that there is no legal basis 
upon which this claim can be granted.  Because the law is 
dispositive of the issue, the claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an increased disability rating for service-
connected residuals of a right leg stab wound is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


